Citation Nr: 1513446	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating for allergic rhinitis and septal deviation.

2.  Entitlement to an initial compensable disability rating for bilateral toenail onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 2010. 

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his disabilities have worsened since his last VA formal examinations, which were conducted in August 2012. 

In his November 2012 substantive appeal, the Veteran essentially challenges the adequacy of the VA compensation examination last conducted in August 2012 to assess the nature and severity of his allergic rhinitis and septal deviation.  In addition, he continues to struggle with breathing problems and feels that his disability has worsened.  Similarly, he reports worsening of his toenail disability.  In his substantive appeal, he indicates that he loses four toenails every couple of months, and described painful and bleeding toenails.  

In light of the Veteran's contentions, the Board finds that VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his allergic rhinitis and septal deviation and his bilateral toenail onychomycosis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board has no discretion and must remand this claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected allergic rhinitis and septal deviation.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

The examiner is asked to respond to the following:

a).  Describe all symptoms of the Veteran's allergic rhinitis and septal deviation.

b).  Indicate whether the Veteran has nasal polyps.  

c).  Indicate whether the Veteran has 50 percent nasal obstruction on both sides or complete obstruction on one side as a result of his rhinitis and septal deviation.  

d).  State the effect the allergic rhinitis and septal deviation has, if any, on the Veteran's current level of occupational impairment.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

2.  Schedule the Veteran for a VA skin examination to assess the current nature and severity of his bilateral toenail onychomycosis.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

The examiner is asked to respond to the following:

a).  Describe all manifestations of the Veteran's bilateral toenail onychomycosis.

b).  In percentage terms, indicate how much of the entire body and exposed areas are affected by the bilateral toenail onychomycosis. 

c).  State whether the Veteran's bilateral toenail onychomycosis has required systemic therapy during the past 12 month period, and if so, indicate the frequency and duration of such treatment.

d).  Report on whether or not there is any related scarring and report on the size of the affected area or areas, and describe the nature of the scars, e.g., whether they are linear, superficial, etc., and whether or not the  bilateral toenail onychomycosis causes limited motion.

e).  Indicate the effect the bilateral toenail onychomycosis has, if any, on the Veteran's current level of occupational impairment.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions. The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

3.  Thereafter, the claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




